Name: Commission Regulation (EEC) No 3549/86 of 21 November 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 333 / 16 Official Journal of the European Communities 26 . 11 . 86 COMMISSION REGULATION (^EC) No 3549 / 86 of 21 November 1986 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( s ), as last amended by Regulation (EEC) No 3826 / 85 ( 6 ), whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 ('), and in particular Article 3 ( 1 ), first subparagraph , thereof, I Having regard to Council Regulation (EEC) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 1335 / 86 ( 4 ), and in particular Article 7 ( 5 ) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 613 tonnes of skimmed-milk powder to be suppplied fob , cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 119 , 8 . 5 . 1986 , p. 19 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . 26 . 11 . 86 Official Journal of the European Communities No L 333 / 17 ANNEX I Notice of invitation to tender (') Description of the lot A B c 1 . Programme 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient I Euronaid 3 . Country of destination I See Annex II 4 . Stage and place of delivery I fob 5 . Representative of the recipient ( 2 ) ( 3 ) I  6 . Total quantity 295 tonnes 190 tonnes 505 tonnes 7 . Origin of the skimmed-milk powderI Community market 8 . Intervention agency holding the stocksI  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging I 25 kg 11 . Supplementary markings on the pack ­ aging l See Annex II 12 . Shipment period l Before 31 January 1987 13 . Closing date for the submission of tenders l 8 December 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ' Before 15 February 1987 ( b ) closing date for the submission of tenders 12 January 1987 15 . Miscellaneous ( 4 )( 8M 12 ) ( 4 )( 8 )( 9 )( 10 )( n )( 12 ) No L 333 / 18 Official Journal of the European Communities 26 . 11 . 86 Description of the lot D E 1 . ¢ I Programme 1986 ( a ) legal basis , Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( J ) 6 . Total quantity 530 tonnes 568 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks _ 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 January 1987 13 . Closing date for the submission of tenders 8 December 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1987 (b ) closing date for the submission of tenders 12 January 1987 15 . Miscellaneous ( 4 )( . )( 9 )( 10 )( 11 )( 12 ) 26 . 11 . 86 Official Journal of the European Communities No L 333 / 19 Description of the lot F G 1 . Programme 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 . ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient Euronaid 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 645 tonnes 680 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Denmark , Ireland and United Kingdom 8 . Intervention agency holding the stocks 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kg 11 . Supplementary markings on the pack ­ aging See Annex II 12 . Shipment period Before 31 January 1987 13 . Closing date for the submission of tenders 8 December 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1987 (b ) closing date for the submission of tenders 12 January 1987 15 . Miscellaneous ( 4 )( 8 )( 12 ) No L 333 / 20 Official Journal of the European Communities 26 . 11 . 86 Description of the lot H · 1 . Programme 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 (b ) purpose Commission Decision of 10 February 1986 2 . Recipient ICRC 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland 8 . Intervention agency Irish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kg according to point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the pack ­ aging A red cross 10 x 10 cm and : 'NIC-166 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12 . Shipment period Before 10 January 1987 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 (&lt;) ( 12 ) No L 333 / 2126 . 11 . 86 Official Journal of the European Communities Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary without delay so as to determine the necessary shipping papers . ( 4 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a health certificate . ( 6 ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( 7 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a certificate of origin . ( 8 ) The supplier shall send a copy of the original invoice to : , MM. De Keyzer &amp; Schiitz BY , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam ( 9 ) Shipment to take place in 20-foot containers ; conditions : FCL / LCL Shippers-count-load and stowage (els ). ( 10 ) The successful tenderer has to submit to the recipient's agent a complete packing list of each container , specifying the number of bags belonging to each shipping number as specified in the invitation to tender . ( n ) The successful tenderer has to seal each container with a numbered locktainer , number of which to be , provided to the beneficiary's forwarder . ( 12 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . No L 333 /22 Official Journal of the European Communities 26 . 11 . 86 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) . Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales (en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland ' Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã ­Ã ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (D ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) A 295 45 SSP Madagascar Madagascar / SSP / 61300 / Tananarive / Action de SSP / Pour distribution gratuite 50 AATM Madagascar Madagascar / AATM / 61705 / Fianarantsoa via Toliary / Action de AATM / Pour distri ­ bution gratuite 100 Caritas F Comores Comores / Caritas / 60506 / Moroni / Action de secours catholique franÃ §ais / Pour distribution gratuite 100 DKW MoÃ §ambique MoÃ §ambique / DKW / 62312 / Maputo / AcÃ §Ã £o do DKW / Destinado a distribuiÃ §Ã £o gratuita B 190 90 WCC Zambia Zambia / WCC / 60707 / Lusaka via Dar es Salaam / Action of WCC / For free distri ­ bution 50 DKW Zimbabwe Zimbabwe / DKW / 62315 / Harare via Durban / Action of DKW / For free distri ­ bution 30 DKW Tanzania Tanzania / DKW / 62314 / Dar es Salaam / Action of DKW / For free distribution 20 ' DKW Swaziland Swaziland / DKW / 62313 / Mbabane via Durban / Action of DKW / For free distri ­ bution C 505 260 Caritas B ZaÃ ¯re ZaÃ ¯re / Caritas / 60202 / Kinshasa via Mata ­ di / Action de Caritas Belgica / Pour distribu ­ tion gratuite ' 40 Caritas Tchad Tchad / Caritas / 60500 / Sarh via Douala / Action de secours catholique franÃ §ais / Pour distribution gratuite ' 40 Caritas F Tchad Tchad / Caritas / 60501 / Moundou via Douala / Action de secours catholique fran ­ Ã §ais / Pour distribution gratuite 40 Caritas F Tchad Tchad / Caritas / 60502 / Moundou via Douala / Action de secours catholique fran ­ Ã §ais / Pour distribution gratuite 125 Caritas F Congo Congo / Caritas / 60504 / Pointe noire / Action de secours catholique franÃ §ais / Pour distribution gratuite 26 . 11 . 86 Official Journal of the European Communities No L 333 / 23 ( 1 ) ( 2) ( 3 ) (4 ) (5 ) . ( 6 ) D 530 145 Caritas F Burkina Faso Burkina Faso / Caritas / 60508 / Ouagadou ­ gou via Abidjan / Action de secours catholi ­ que franÃ §ais / Pour distribution gratuite 100 AATM Burkina Faso Burkina Faso / AATM / 61724 / Ouagadou ­ gou via Abidjan / Action de AATM / Pour distribution gratuite 60 AATM CÃ ´te d'ivoire CÃ ´te d'Ivoire / AATM / 61725 / Abidjan / Action de AATM / Pour distribution gratuite 30 AATM - Togo Togo / AATM / 61703 / LomÃ © / Action de AATM / Pour distribution gratuite 195 Caritas G Mali Mali / Caritas / 60503 / Bamako via Abidjan / Action de secours catholique franÃ §ais / Pour distribution gratuite E 568 200 CRS Pakistan Pakistan / Cathwel / 60109 / Islamabad via Karachi / Action of CRS / For free distri ­ bution 150 CAM India India / CAM / 62007 / Bombay / Action of CAM / For free distribution 20 APB India India / APB / 61604 / Madras / Action of APB / For free distribution 17 APB India India / APB / 61603 / Kanyakumari via Tuticorin / Action of APB / For free distri ­ bution 20 APB India India . / APB / 61602 / Cochin / Action of APB / For free distribution 30 APB India India / APB / 61601 / Bombay / Action of APB / For free distribution 50 APB India India / APB / 61600 / Calcutta / Action of APB / For free distribution 13 APB India India / APB / 61605 / Madras / Action of APB / For free distribution 68 AATM PerÃ º PerÃ º / AATM / 61710 / Arequipa vÃ ­a Puerto Matarani / AcciÃ ³n de AATM / Destinado a la distribuciÃ ³n gratuita 290 Caritas G SÃ ©nÃ ©gal SÃ ©nÃ ©gal / Caritas / 60507 / Dakar / Action de secours catholique franÃ §ais / Pour distribu ­ tion gratuite 190 Caritas I SÃ ©nÃ ©gal SÃ ©nÃ ©gal / Caritas / 60608 / Rufisque via Dakar / Action de Caritas Italiana / Pour distribution gratuite 15 AATM SÃ ©nÃ ©gal SÃ ©nÃ ©gal / AATM / 61726 / Bambey via Dakar / Action de AATM / Pour distribution gratuite 25 Caritas B Guatemala Guatemala / Caritas / 60227 / Guatemala City via Sto . TomÃ ¡s de Castilla / AcciÃ ³n de Caritas BÃ ©lgica / Destinado a la distribuciÃ ³n gratuita F 645 40 Caritas B Djibouti Djibouti / Caritas / 60210 / Djibouti / Action de Caritas Belgica / Pour distribution gratuite 30 Caritas G MoÃ §ambique MoÃ §ambique / Caritas / 60408 / Beira / AcÃ §Ã £o da Caritas GermÃ ¢nica / destinado a distribuiÃ §Ã £o gratuita No L 333 / 24 Official Journal of the European Communities 26 . 11 . 86 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 60 Caritas F Djibouti Djibouti / Caritas / 60509 / Djibouti / Action de secours catholique franÃ §ais / Pour distribution gratuite 30 Caritas I Sudan Sudan / Caritas / 60611 / Khartoum via Port Sudan / Action of Caritas Italiana / For free distribution 45 Caritas I Sudan Sudan / Caritas / 60609 / El Obeid via Port Sudan / Action of Caritas Italiana / For free distribution 95 CRS Guatemala Guatemala / Cathwel / 60102 / Quiche via Sto . TomÃ ¡s de Castilla / AcciÃ ³n de CRS / Destinado a la DistribuciÃ ³n gratuita 150 DKW Brasil Brasil / DKW / 62311 / Paulista via Recife / AcÃ §Ã £o do DKW / Destinado a distribuiÃ §Ã £o gratuita 195 SOSO Nicaragua Nicaragua / SOSO / 63902 / Rama via Corinto / AcciÃ ³n de SOSO / Destinado a la distribuciÃ ³n gratuita G 680 60 Oxfam B Nicaragua NicaragÃ ºa / Oxfam B / 60828 / Managua vÃ ­a Corinto / AcciÃ ³n de Oxfam B / Destinado a la distribuciÃ ³n gratuita 100 Caritas F BÃ ©nin BÃ ©nin / Caritas / 60505 / Cotonou / Action de secours catholique franÃ §ais / Pour distribu ­ tion gratuite